Metcalf, J.
The extent to which the benefit to the property of the petitioners, by the laying out of the highway, should be set off against the damage thereby sustained, was stated to the jury conformably to the decisions made in Meacham v. Fitchburg Railroad, 4 Cush. 291, and Upton v. South Reading Branch Railroad, 8 Cush. 600. And we cannot think that the particular words and illustrations afterwards used by the sheriff, which have been criticised in argument, could have misled the jury in their application of the doctrine of those decisions. The order of the court of common pleas rejecting the verdict is therefore reversed, and the Verdict accepted.